CIVIL ACTION, tried at February Term, 1887, of IREDELL, before Gilmer,J., and a jury.
The land in controversy belonged to one Joseph Byers, who died in 1844, leaving a will, where in he appoints his two sons-in-law executions, of whom the said Joseph C. alone qualified.
In one of the clauses of the will the testator makes the following disposition of real and personal estate:
"1st. I give and bequeath to my daughter, Jane Julia Simonton, the land I now live upon, composed of two tracts, to wit, the McKee tract, and the other a State grant, supposed, when united, supposed, when acres; also the tracts of land called the Kerr tracts, supposed, when united, to contain 301 acts"; also certain slaves and other personal articles specified, concluding the clause thus: "All of which land and negroes and other property mentioned, to remain in the possession of the said Julia Simonton and her husband during their natural lives, and then to descend to the children of the said Julia equally."
In very similar terms the testator gives to his daughter, Margaret Narcissa Smith Irvin, lands, slaves, and other personality, with a concluding clause of limitation which, mutatis mutandis, is in the same words.
The plaintiffs, the children of said Julia, deceased, with the (435)  husbands of the femes, sue to vacate and rescind the proceeding in the court of equity for fraud, an to recover the possession, and to be adjudged the owners of the land thus attempted to the alienated, and rents and profits accrued since the death of said Julia; while her administrator demands such as accrued before and during the alleged unlawful occupation by the defendant, Jesse Cornelius. Joseph C., the father, is also made a party defendant.
The solution of the controversy seemed to be regarded by the judge as depending on the construction of the devise quoted, and the title vesting under it, according to its legal interpretation.
Such was his intimation and as such it was accepted and acted on by the appellants, without reference to the character of the action, as assailing the validity of the suit in which the defendant Jesse claims to have derived the title to the land, at least to far as the plaintiffs parties thereto are concerned.
The ruling in this particular is the only error assigned of which we can take notice in the record.
What, then, is the legal effect of the terms of the devise? The lands are given directly to the daughter Julia, while it is "to remain in the *Page 349 possession of the said Julia Simonton and her husband during their naturallives, and then to descent to the children of the said Julia equally."
This language admits of but two possible interpretations, either as giving the full legal estate to the devisee, with trusts in favor of herself and her husband during their respective lives, and then in trust for her own children; or, as giving the estate to the said Julia and her husband (the subsequent being explanatory of and restricting the previous words) with a direct remainder after the death of the survivor, to her children.
The Latter is, in our view, the true meaning of the testator, and this benevolence, as reaching the sons-in-law, will be more    (436) apparent from other provisions of the will.
It is manifest, that an equal division of his estate was intended to be made by the testator between his daughters, and in his contemplation the sons-in-laws were to share in the benefits.
In furtherance of this object, in the residuary clause, the testator, to bring about an equality, requires that his son-in-law, Joseph Simonton, pay over to John Francis Irvin (his other son-in-law) the sum of four hundred dollars; and further, should there by found gold mines on any of the devised tracts, that his "two sons-in-law, Simonton and Irvin, be equally sharers in the expenses and profits of the same." None of this burden is put upon the daughters, nor are they to participate in the possible profits to be derived from gold mining, but these provisions are personal to husbands, and rest upon the community of interest subsisting between them and their wives.
Again, if the husbands are not within the benevolent purview of the testator, and no direct interest is secured to them, it may be asked, as is done in the argument of appellee's counsel with pertenacity and force, why was the name of a son-in-law mentioned at all in connection with the gift? The land and other property was to descend to the children only when bothwere dead, for the possession and use were to be in each when both were living, and necessarily in the survivor during his or her life afterwards for the property could only pass to the children when both lives were terminated.
Treated, then, as a gift to husband and wife, the law declares that they shall hold by entireties, and the right of survivorship will prevail over any attempted alienation by the husband. Motley v. Whitemore, 2 D.  B., 537; Todd v. Zachary, Bus. Eq., 286; Long v. Barnes, 87 N.C. 329.
The husband being still alive, the action of the remainderman   (437) is premature in seeking possession. *Page 350 
So, too the fruits accruing during their joint lives would belong to the husband, when, by separation from the land, they become personal property,jure mariti as when personal goods reduced into possession become his, even when the wife was sole owner, under the law as it then was.
As the plaintiffs have taken a nonsuit in deference to the judge's opinion as to the present state of the title — and in this we approve his ruling — they must abide by the result, and go out of court. There is no error, and the judgment is affirmed.
Affirmed.
Cited: Harrison v. Ray, 108 N.C. 216; Bruce v. Nicholson, 109 N.C. 204;Phillips v. Hodges, ibid., 250; Stamper v. Stamper, 121 N.C. 254;Ray v. Long, 132 N.C. 896; West v. R. R., 140 N.C. 621; Bynum v.Wicker, 141 N.C. 96; Bank v. McEwen, 160 N.C. 419; Greenville v.Gornto, 161 N.C. 343; Freeman v. Belfer, 173 N.C. 582; Dorsey v.Kirkland, 177 N.C. 523; Moore v. Trust Co., 178 N.C. 123; Jernigan v.Evans, 180 N.C. 89; Turlington v. Lucas, 186 N.C. 285; Davis v. Bass,188 N.C. 205; Johnson v. Leavitt, ibid., 683.